DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 6,473,458, referred to herein as “Shimizu”).

	Regarding claim 1, Shimizu discloses: An encoder (Shimizu: Fig. 6, disclosing an encoder), comprising: 
circuitry; and memory (Shimizu: column 14, lines 57-62, disclosing implementation via a computer and storage medium), wherein 
using the memory, the circuitry: 
in inter prediction for a current block (Shimizu: column 2, lines 34-39, disclosing interframe prediction of a current block), determines a base motion vector (Shimizu: Fig. 1, column 4, lines 65-67 and column 5, line 1, disclosing that a motion vector of a target block is detected), and writes, in an encoded signal, a delta motion vector (Shimizu: Fig. 1, column 5, lines 11-16, disclosing encoding of a length component—e.g., a delta motion vector) representing (i) one direction among a plurality of directions including a diagonal direction (Shimizu: Fig. 1, column 5, lines 21-29, disclosing a direction component signaled as an integral value; column 5, lines 30-41, disclosing that the direction component values correspond to motion vectors in a counterclockwise direction—e.g., and thus includes a diagonal direction) and (ii) a distance from the base motion vector (Shimizu: Fig. 2, column 4, lines 24-32, disclosing that the length component represents a distance from the origin vector); and 
encodes the current block using the delta motion vector and the base motion vector (Shimizu: Fig. 1, S4 and S7, disclosing that the length component and direction component are encoded).

	Regarding claim 3, Shimizu discloses: The encoder according to claim 1, wherein the plurality of directions are predetermined (Shimizu: column 5, lines 30-36, disclosing predetermined directions), and in the inter prediction, the circuitry: selects a set of a first direction and a second direction from among the plurality of directions including the diagonal direction, based on an obtained prediction parameter (Shimizu: column 5, lines 21-29, disclosing selection of directions based on a prediction error vector—e.g., an obtained prediction parameter), the first direction and the second direction being perpendicular to each other (Shimizu: Fig. 3, disclosing that the directions include perpendicular directions); and selects, as the one direction, either one of the first direction or the second direction of the set selected (Shimizu: column 5, lines 51-62, disclosing selection of a direction associated with a length component).

	Regarding claim 7, Shimizu discloses: A decoder (Shimizu: Fig. 7, disclosing a decoder), comprising 
circuitry; and memory (Shimizu: column 14, lines 57-62, disclosing implementation via a computer and storage medium), wherein 
using the memory, the circuitry in inter prediction for a current block (Shimizu: column 2, lines 34-39, disclosing interframe prediction of a current block), determines a base motion vector (Shimizu: Fig. 1, column 4, lines 65-67 and column 5, line 1, disclosing that a motion vector of a target block is detected), and parses a delta motion vector (Shimizu: Fig. 5, disclosing decoding of motion components) representing (i) one direction among a plurality of directions including a diagonal direction (Shimizu: Fig. 1, column 5, lines 21-29, disclosing a direction component signaled as an integral value; column 5, lines 30-41, disclosing that the direction component values correspond to motion vectors in a counterclockwise direction—e.g., and thus includes a diagonal direction) and (ii) a distance from the base motion vector (Shimizu: Fig. 1, column 5, lines 11-16, disclosing encoding of a length component; Fig. 2, column 4, lines 24-32, disclosing that the length component represents a distance from the origin vector); and 
decodes the current block using the delta motion vector and the base motion vector (Shimizu: Fig. 5, column 6, lines 58-62 and column 7, lines 4-9, disclosing decoding of length and direction components of a current block).

	Regarding claim 9, Shimizu discloses: The decoder according to claim 7, wherein the plurality of directions are predetermined (Shimizu: column 5, lines 30-36, disclosing predetermined directions), and in the inter prediction, the circuitry: selects a set of a first direction and a second direction from among the plurality of directions including the diagonal direction, based on an obtained prediction parameter (Shimizu: column 5, lines 21-29, disclosing selection of directions based on a prediction error vector—e.g., an obtained , the first direction and the second direction being perpendicular to each other (Shimizu: Fig. 3, disclosing that the directions include perpendicular directions); and selects, as the one direction, either one of the first direction or the second direction of the set selected (Shimizu: column 5, lines 51-62, disclosing selection of a direction associated with a length component).

	Regarding claim 13, Shimizu discloses: The decoder according to claim 9, wherein the plurality of directions are predetermined, in the inter prediction, the circuitry selects the one direction among the plurality of directions using a flag included in the obtained prediction parameter (Shimizu: column 6, lines 10-12, disclosing encoded data output as direction component information—e.g., a flag—to the decoder; column 7, lines 4-10, disclosing use of the direction component information to determine the direction).

Regarding claim 14, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Lainema (US 2019/0182504, referred to herein as “Lainema”).

Regarding claim 2, Shimizu discloses: The encoder according to claim 1, as discussed above.
Shimizu does not explicitly disclose: wherein the inter prediction for the current block is inter prediction in merge mode, and the circuitry determines the base motion vector by selecting one candidate motion vector from a list indicating a plurality of candidate motion vectors for the current block.
	However, Lainema discloses: wherein the inter prediction for the current block is inter prediction in merge mode (Lainema: paragraph [0111], disclosing a merge mode in inter prediction), and the circuitry determines the base motion vector by selecting one candidate motion vector from a list indicating a plurality of candidate motion vectors for the current block (Lainema: paragraph [0111], disclosing selecting the vector based on a chosen candidate from a list of candidate vector predictions).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the motion coding of Lainema in the encoder of Shimizu.
	One would have been motivated to modify Shimizu in this manner in order to improve video compression and permit storage and/or transmission of video information at a lower bitrate than otherwise might be needed (Lainema: paragraph [0003]).

	Regarding claim 8, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shimizu—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the circuitry derives, as the plurality of directions, a first direction and a second direction using a direction of the first motion vector, the first direction and the second direction being perpendicular to each other; and parses the delta motion vector using either one of the first .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484